Citation Nr: 0426200	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic tension 
headaches.  

2.  Entitlement to service connection for chronic 
somnambulism.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision from the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
tension headaches and somnambulism.  


FINDINGS OF FACT

1.  The evidence includes a medical opinion that chronic 
tension headaches preexisted service and were permanently 
worsened in service.  

2.  The evidence includes a medical opinion that chronic 
somnambulism preexisted service and was permanently worsened 
in service.  


CONCLUSIONS OF LAW

1.  Chronic tension headaches were aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  

2.  Chronic somnambulism was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received VA general medical and neurological 
examinations in July 2001 and a VA medical opinion in August 
2004.  The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a May 2004 central office hearing before the 
Board.  

The RO's June 2001 letter, the August 2002 statement of the 
case, and the July 2003 supplemental statement of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  

The RO's June 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years since June 2001, the veteran has presented 
additional medical records and lay statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the June 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for chronic tension 
headaches

For the veteran to establish service connection for chronic 
tension headaches, the evidence must demonstrate that chronic 
tension headaches were contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, were aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection, the veteran must present evidence of current 
chronic tension headaches, show in-service manifestation of 
chronic tension headaches, and provide a medical opinion 
relating current chronic tension headaches to the in-service 
manifestation of chronic tension headaches.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The veteran has shown that he has current chronic tension 
headaches.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In August 2004, the VA diagnoses included chronic 
tension headaches.  

Service medical records show that the veteran was initially 
presumed sound at enlistment, but clear and unmistakable 
evidence demonstrates that chronic tension headaches 
preexisted service.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

The veteran was initially presumed sound at enlistment 
because his head and neurological system were deemed normal 
at the August 1966 induction examination.  The presumption of 
soundness at enlistment is rebutted because clear and 
unmistakable evidence demonstrates that chronic tension 
headaches existed for several years before service.  In May 
1967, the veteran reported having headaches behind his eyes 
since he was ten years old, which had gradually increased in 
severity.  The veteran's personal medical history and service 
medical records clearly and unmistakably show that he 
suffered from chronic tension headaches for several years 
before service.  

Because they clearly and unmistakably preexisted active 
service, chronic tension headaches could not have been 
incurred in service.  The veteran is now left to show that 
preexisting chronic tension headaches were aggravated by an 
event in active service.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Service medical records support a presumption of aggravation, 
and there is no clear and unmistakable evidence to rebut the 
presumption.  Chronic tension headaches were documented in a 
May 1967 electroencephalogram and in a June 1967 physical 
profile.  After service, an August 2004 VA physician reviewed 
the veteran's medical records and opined that chronic tension 
headaches likely resulted from nightmares that worsened 
during the veteran's time in the military.  Therefore, the 
veteran's preexisting chronic tension headaches were 
aggravated in service.  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for chronic somnambulism

For the veteran to establish service connection for chronic 
somnambulism, the evidence must demonstrate that chronic 
somnambulism was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  To establish direct service 
connection, the veteran must present evidence of current 
chronic somnambulism, show in-service manifestation of 
chronic somnambulism, and provide a medical opinion relating 
current chronic somnambulism to the in-service manifestation 
of chronic somnambulism.  Hickson, 12 Vet. App. at 253.  

The veteran has shown that he has current chronic 
somnambulism.  See Brammer, 3 Vet. App. at 225.  In August 
2004, the VA diagnoses included chronic somnambulism.  

Service medical records show that the veteran was initially 
presumed sound at enlistment, but clear and unmistakable 
evidence demonstrates that chronic somnambulism preexisted 
service.  The veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

The veteran was initially presumed sound at enlistment 
because his head and neurological system were deemed normal 
at the August 1966 induction examination.  The presumption of 
soundness at enlistment is rebutted because clear and 
unmistakable evidence demonstrates that chronic somnambulism 
existed for several years before service.  In May 1967, the 
veteran reported having chronic somnambulism since he 
incurred a skull fracture in a car accident at three years of 
age.  The veteran's personal medical history and service 
medical records clearly and unmistakably show that he 
suffered from chronic somnambulism for several years before 
service.  

Because it clearly and unmistakably preexisted active 
service, chronic somnambulism could not have been incurred in 
service.  The veteran is now left to show that preexisting 
chronic somnambulism was aggravated by an event in active 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. 
§ 3.306(b).  

Service medical records support a presumption of aggravation, 
and there is no clear and unmistakable evidence to rebut the 
presumption.  Chronic somnambulism was documented following a 
May 1967 electroencephalogram and in a June 1967 physical 
profile.  After service, an August 2004 VA physician reviewed 
the veteran's medical records and opined that chronic 
somnambulism likely resulted from the veteran's time in the 
military.  Therefore, the veteran's preexisting chronic 
somnambulism was aggravated in service.  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 54-55.  


ORDER

Entitlement to service connection for tension headaches is 
granted.  

Entitlement to service connection for somnambulism is 
granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



